DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed March 29, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 19, and 20 are independent Claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 19, and 20.  Specifically, the prior art of record does not disclose:
determine, based on the data type, a plurality of first statistics for the column of the received input table;
compare each of the plurality of first statistics for the column of the received input table to a corresponding second statistic of a plurality of second statistics for a column of a historical table, the historical table having the data type from the plurality of pre-defined data types;
based on comparing each of the plurality of first statistics for the column of the received input table and the corresponding second statistic for the column of the historical table, generate a plurality of similarity scores of the column of the received input table to the column of the historical table;
determine, based on the plurality of similarity scores of the column, a total similarity score of the column to the column of the historical table;
determine whether the total similarity score of the column of the received input table to the column of the historical table is within a threshold similarity score range; and
based on determining that the total similarity score of the column of the received input table to the column of the historical table is not within the threshold similarity score range: 
tag the received input table as having the total similarity score of the column of the received input table to the column of the historical table that is not within the threshold similarity score range, and
send, to a remote device, an alert that the received input table has the total similarity score of the column of the received input table to the column of the historical table that is not within the threshold similarity score range.
Ertoz (PG Pub. No. 2006/0161592 A1) discloses detecting anomalies from predetermined features in records, such as financial records (see Ertoz, paragraph [0021], where distance calculator 242 determines a pairwise distance measure between a record and other records in a data set of the records … when records have only a single feature, distances between records represent distances between their single features; where records have multiple features, one feature may be selected).  However, Ertoz does not disclose the predetermined features in records are statistics of a column of a received input table.
Shimizu (JP2008181459A) discloses classifying a table as similar (see Shimizu, Claim 1, where the table classification device of the present invention accepts a predetermined input, and on the basis of the predetermined input, attribute set information including predetermined table attributes for each attribute set number of 1 to N and priority of classification when a table is classified), however, Shimizu does not disclose the evaluation is based on statistics of a column of the received input table.
Fu (PG Pub. No. 2014/0372602 A1) discloses a system to automatically check the health of a bank POS system by, inter alia, comparing status statistical data with historical status statistical data (see Fu, paragraph [0009], where updating historical status statistical data based on the current status statistical data comprises comparing the current status data with the historical status statistical data; determining whether the current stats data is abnormal data according to the result of the comparison; maintaining the historical status statistical data unchanged when the current status data is determined as abnormal data; and incorporating the current status data into the historical status statistical data when the current status data is not determined as abnormal data; see also paragraph [0014], where determining whether the current status data is abnormal data according to the result of the comparison comprises determining the current status data as abnormal data when the discrepancy rate is larger than a predetermined threshold).  However, Fu does not disclose the status statistical data statistics of a column of an input table.
Tadashi (JP2005063332A) discloses identifying similar elements in different information systems by comparing statistical characteristics of the data (see Tadashi, Abstract).  However, there is no suggestion the information elements are tables or columns. 
Posse (PG Pub. No. 2017/0364521 A1) discloses similarity sub-scores combined to form a total similarity score (see Posse, paragraph [0031], where matching engine 30 will compare multiple individual profile features such that each compared profile feature results in a similarity score (referred to herein as a sub-score, to reflect that the sub-score is a component of the overall similarity score).  However, the similarity sub-scores are of elements of a profile, not statistics of a column of a table.
Dependent Claims 2-18, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Fu (PG Pub. No. 2014/0372602 A1), which concerns automatic health-check method and device for an on-line system.
Ertoz (PG Pub. No. 2006/0161592 A1), which concerns identification of anomalous data records.
Gopalan (PG Pub. No. 2010/0030544 A1), which concerns detecting outliers in network traffic.
Killen (PG Pub. No. 2012/0136221 A1), which concerns monitoring health records of a hospital patient.
Yu (PG Pub. No. 2018/0183744 A1), which concerns methods of selecting notification recipients.
Leverich (PG Pub. No. 2019/0065298 A1), which concerns anomaly detection signals for an incoming data stream.
Posse (PG Pub. No. 2017/0364521 A1), which discloses candidate profiles similar to a reference profile.
Shimizu (JP2008181459A), which concerns a table classifying device.
Blick (CA2953969A1), which concerns interactive interfaces for machine learning model evaluation.
Hoshiai (JP2005063332A), which concerns an information system coordination device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161